Exhibit 10.1

November 8, 2019

Rodney Young

 

Dear Rodney,

RAPT Therapeutics, Inc. (“RAPT” or the “Company”) is pleased to offer you
employment beginning on December 2, 2019 (the “Start Date”) on the terms and
conditions set forth in this letter agreement (the “Agreement”).

1.    Position; Location. You will serve as the Company’s Chief Financial
Officer and will be responsible for such duties as are assigned to you by the
Company’s Board of Directors (the “Board”) or Chief Executive Officer. This
position is full-time. As an exempt salaried employee, you are expected to work
the Company’s normal business hours as well as additional hours as required by
the nature of your work assignments, and will not be eligible for overtime
compensation. You will work out of RAPT’s offices located at 561 Eccles Avenue,
South San Francisco, CA 94080. Of course, the Company may change your position,
duties, and work location from time to time in its discretion.

2.    CIIAA; Company Policies. As a condition of your employment, you must sign
and abide by the Company’s standard form of Confidential Information and
Inventions Assignment Agreement, a copy of which is attached hereto as Exhibit
A. In addition, you must comply with Company’s personnel policies and procedures
as they may be interpreted, adopted or revised from time to time in the
Company’s sole discretion.

3.    Base Salary. Your initial base salary will be paid at the rate of
$385,000, subject to deductions for taxes and other withholdings as required by
law, and payable in accordance with RAPT’s payroll cycle.

4.    Annual Bonus. You will be eligible for an annual (calendar year)
discretionary bonus, with a target amount equal to 40% of your annual base
salary, contingent upon achievement, in the Company’s sole discretion, of
individual and corporate performance objectives established by the Company, as
well as any other criteria the Company deems relevant (the “Annual Bonus”). To
receive payment of any Annual Bonus, you must be employed by the Company through
the date of payment of the Annual Bonus. Any Annual Bonus will not be earned
until paid and will be paid on or before March 15 of the year following the year
to which the Annual Bonus relates. If your employment terminates for any reason
prior to the payment date of the Annual Bonus, you will not have earned, and
will not be paid, any pro-rated Annual Bonus.

5.    Sign-On Bonus. If you join the Company on or before December 2, 2019, you
will also be eligible to earn a one-time bonus of $100,000, less applicable
withholdings (the “Sign-On/Retention Payment”). The Company will advance you the
Sign-On/Retention Payment, prior to its being earned, within thirty (30) days
after your Start Date. You will earn the Sign-On/Retention Payment if you remain
continuously employed with the Company through the two-



--------------------------------------------------------------------------------

year anniversary of your Start Date. If your employment with the Company
terminates for any reason prior to the two-year anniversary of your Start Date,
you agree to repay the Sign-On/Retention Payment, prorated based on your length
of employment (e.g., if you complete one year of employment, then you will be
required to repay 50% of the Sign-On/Retention Bonus).

6.    Equity. Subject to approval by the Board, at the first Board meeting
following the Start Date, the Company will grant you an option to purchase
140,000 shares of the Company’s common stock (the “Option”). The Option shall
vest over a four-year period, with one quarter (1/4) of the shares subject to
the Option vesting on the one year anniversary of the date of grant, and the
remaining shares vesting equally over the following thirty-six (36) months of
continuous service. The Option shall be issued pursuant to the terms and
conditions of the Company’s 2019 Equity Incentive Plan (the “Plan”), at an
exercise price equal to 100% of the fair market value of the Company’s common
stock on the date of grant, as provided in the Plan, and shall be governed in
all respects by the terms of the Plan, the grant notices and the option
agreements.

7.    Benefits. During your employment, you shall be eligible to participate in
the employee benefit plans maintained by RAPT as are in effect from time to time
and generally available to similarly situated RAPT employees, subject in each
case to the generally applicable terms and conditions of the plan in question
and Company policies. In addition, you will be eligible for paid time off
consistent with applicable law and the RAPT policy generally applicable to
similarly situated RAPT employees. Any benefits offered by RAPT are subject to
change without notice at the sole discretion of RAPT.

8.    Termination of Employment; Severance.

(a)    At-Will Status. The Company and you understand and agree that your
employment relationship is at-will. Accordingly, there are no promises or
representations concerning the duration of your employment relationship, which
may be terminated by either you or Company at any time, with or without Cause
(as defined herein) or Good Reason (as defined herein), and with or without
advance notice. Your at-will status cannot be altered except in an express
written agreement signed by you and the Company with specific written approval
of the Board.

(b)    Resignation by You. You may resign from the Company with or without Good
Reason. You agree to provide at least three (3) weeks advance written notice of
a resignation without Good Reason, to allow for an orderly transition. The
Company may accelerate the date your resignation is to become effective, in its
sole discretion.

(c)    Final Pay upon Termination for Any Reason. Except as otherwise provided
by this Agreement and/or required by law, upon termination of your employment
for any reason, the Company’s obligation to make payments hereunder shall cease,
except that the Company shall pay all amounts due and payable for your services
through your last day of employment (the “Separation Date”), including all
accrued unpaid base salary earned through the Separation Date, any benefits
accrued prior to the Separation Date, all accrued but unused vacation as of the
Separation Date, and any reimbursable business expenses incurred but
unreimbursed as of the Separation Date.



--------------------------------------------------------------------------------

(d)    Severance Benefits Unrelated to a Change in Control. If your employment
is terminated by the Company without Cause (and not due to your death or
disability), or due to your resignation for Good Reason, in either case not
within the twelve (12) month period following the effective date of a Change in
Control (as defined herein), then subject to the preconditions set forth below
in Section 8(f), you shall be eligible to receive the following severance
benefits:

(i)    Payment of severance equal to nine (9) months of your base salary in
effect immediately prior to the Separation Date (or, the level in effect prior
to any reduction of base salary that constitutes Good Reason), less applicable
payroll tax withholdings and deductions, to be paid in the form of salary
continuation beginning on the first regularly scheduled payroll date of the
Company following the 60th day following your Separation from Service (as
defined herein).

(ii)    In addition, provided you timely elect to continue your group health
insurance coverage after the Separation Date pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended or any state law of
similar effect (collectively, “COBRA”), the Company will reimburse the monthly
COBRA premiums (the “COBRA Payments”) you pay to continue your health insurance
coverage (including dependent coverage) under COBRA until the earlier of (A) a
period of nine (9) months after the Separation Date, (B) the date you become
eligible for group health insurance coverage through a new employer or (C) the
date you cease to be eligible for COBRA coverage (the “COBRA Payment Period”).
You must submit to the Company appropriate documentation of the foregoing health
insurance payments, within sixty (60) days of making such payments, in order to
be reimbursed. Notwithstanding the foregoing, if the Company determines, in its
sole discretion, that it cannot pay the COBRA Payments without a substantial
risk of violating applicable law (including, without limitation, Section 2716 of
the Public Health Service Act), at the end of each remaining month of the COBRA
Payment Period, the Company shall pay you directly a taxable monthly amount
which, after taxes, equals the COBRA Payment amount the Company would have
otherwise paid to you. You agree to promptly notify the Company in writing if
you become eligible for group health insurance coverage through a new employer
before the end of the COBRA Payment Period.

(e)    Change in Control Termination. If your employment is terminated by the
Company without Cause (but not due to your death or Disability), or you resign
for Good Reason, and in either case such termination or resignation occurs
within twelve (12) months after the effective date of a Change in Control (as
defined below), then subject to the preconditions set forth below in
Section 8(f), you shall be eligible to receive the following severance benefits:

(i)    Payment of severance equal to twelve (12) months of your base salary in
effect immediately prior to the Separation Date (or, the level in effect prior
to any reduction of base salary that constitutes Good Reason), less applicable
payroll tax withholdings and deductions, to be paid in the form of salary
continuation beginning on the first regularly scheduled payroll date of the
Company following the 60th day following your Separation from Service;



--------------------------------------------------------------------------------

(ii)    Accelerated vesting of your equity awards so that you become one hundred
percent (100%) vested in all such equity awards (unless otherwise specified in
the applicable equity award agreement governing the applicable award);

(iii)    A lump sum cash payment equal to your target Annual Bonus less
deductions and withholdings, to be paid on the first regularly scheduled payroll
date of the Company following the 60th day following your Separation from
Service); and

(iv)    Provided you timely elect to continue your group health insurance
coverage after the Separation Date pursuant to COBRA, the Company will reimburse
the COBRA Payments you pay to continue your health insurance coverage (including
dependent coverage) under COBRA until the earlier of (A) a period of twelve
(12) months after the Separation Date, (B) the date you become eligible for
group health insurance coverage through a new employer or (C) the date you cease
to be eligible for COBRA coverage (the “CIC COBRA Payment Period”). You must
submit to the Company appropriate documentation of the foregoing health
insurance payments, within sixty (60) days of making such payments, in order to
be reimbursed. Notwithstanding the foregoing, if the Company determines, in its
sole discretion, that it cannot pay the COBRA Payments without a substantial
risk of violating applicable law (including, without limitation, Section 2716 of
the Public Health Service Act), at the end of each remaining month of the CIC
COBRA Payment Period, the Company shall pay you directly a taxable monthly
amount which, after taxes, equals the COBRA Payment amount the Company would
have otherwise paid to you. You agree to promptly notify the Company in writing
if you become eligible for group health insurance coverage through a new
employer before the end of the CIC COBRA Payment Period.

(f)    Preconditions. As a precondition to receiving any severance benefits
under this Agreement, you must (i) remain in compliance with all continuing
obligations you owe to the Company, including those under this Agreement and
your CIIAA, and (ii) within twenty-one (21) days after the Separation Date (or
forty-five (45) days after the Separation Date, in the event of a group
reduction-in-force), you must timely sign and return to the Company a release of
claims in a form acceptable to the Company and allow the release to become
fully-effective and non-revocable by its terms.

9.    Definitions.

(a)    Cause. For purposes of this Agreement, “Cause,” as determined by the
Board acting in good faith and based on information then known to it, means:
(i) your conviction (including a guilty plea or a no contest plea) of a felony,
or of any other crime involving fraud, dishonesty or moral turpitude; (ii) your
attempted commission of or participation in a fraud or act of material
dishonesty against the Company; (iii) your material breach of any written
agreement between you and the Company (including but not limited to your CIIAA)
or material breach or material neglect of any statutory or fiduciary duty you
owe to the Company as reasonably determined by the Company’s Chief Executive
Officer and the Board, in each case, after having provided you with not less
than 30 days written notice of same and with the opportunity to cure of the same
duration to the extent curable; or (iv) your conduct that constitutes gross
insubordination, incompetence or habitual neglect of your duties as reasonably
determined by the Company’s Chief Executive Officer and the Board, in each case,
after having provided you with not less than 30 days written notice of same and
with the opportunity to cure of the same duration to the extent curable.



--------------------------------------------------------------------------------

(b)    Good Reason. For purposes of this Agreement, “Good Reason” for your
resignation of your employment will exist following the occurrence of any of the
following without your written consent: (i) a material reduction in your duties
(including responsibilities and/or authorities), provided, however, that a
change in job position (including a change in title) shall not be deemed a
“material reduction” in and of itself unless your new duties are substantially
reduced from the prior duties; (ii) relocation of your principal place of
employment to a place that increases your one-way commute by more than seventy
five (75) miles as compared to your then current principal place of employment
immediately prior to such relocation; or (iii) a reduction of at least 10% of
your base salary or base compensation (unless pursuant to a salary or base
compensation reduction program applicable generally to the Company’s key
employees), which percentage the parties agree is a “material” reduction;
provided, however, that in order to resign for Good Reason, you must (1) provide
written notice to the Company within 30 days after the first occurrence of the
event giving rise to Good Reason setting forth the basis for your resignation,
(2) allow the Company at least 30 days from receipt of such written notice to
cure such event, and (3) if such event is not reasonably cured within such
period, your resignation from all positions you then hold with the Company is
effective not later than 90 days after the expiration of the cure period.

(c)    Change in Control. For purposes of this Agreement, “Change in Control”
means: (i) the acquisition of the Company by another entity by means of any
transaction or series of related transactions to which the Company is party
(including, without limitation, any stock acquisition, reorganization, merger or
consolidation but excluding any sale of stock for capital raising purposes)
other than a transaction or series of transactions in which the holders of the
voting securities of the Company outstanding immediately prior to such
transaction continue to retain (either by such voting securities remaining
outstanding or by such voting securities being converted into voting securities
of the surviving entity), as a result of shares in the Company held by such
holders prior to such transaction, at least fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such transaction or series of
transactions; or (ii) a sale, lease or other conveyance of all or substantially
all of the assets of the Company, in each case, only to the extent such event
also constitutes a “change in ownership” of the Company or a “change in the
ownership of a substantial portion of the Company’s assets” for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), if
required for compliance with Section 409A of the Code.

10.    Code Section 409A Compliance.

(a)    Notwithstanding anything set forth in this Agreement to the contrary, any
payments and benefits provided pursuant to this Agreement which constitute
“deferred compensation” within the meaning of the Treasury Regulations issued
pursuant to Section 409A of the Code shall not commence until you have incurred
a “separation from service” (as such term is defined in the Treasury Regulation
Section 1.409A-1(h) (“Separation From Service”), unless the Company reasonably
determines that such amounts may be provided to you without causing you to incur
the additional 20% tax under Section 409A.



--------------------------------------------------------------------------------

(b)    For the avoidance of doubt, it is intended that the payments and benefits
set forth in this Agreement satisfy, to the greatest extent possible, the
exemptions from the application of Section 409A provided under Treasury
Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9) and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions. To the extent not so exempt, this Agreement (and any
definitions hereunder) will be construed in a manner that complies with
Section 409A and incorporates by reference all required definitions and payment
terms. For purposes of Section 409A (including, without limitation, for purposes
of Treasury Regulation Section 1.409A 2(b)(2)(iii)), your right to receive any
installment payments under this Agreement (whether severance payments,
reimbursements or otherwise) shall be treated as a right to receive a series of
separate payments and, accordingly, each installment payment hereunder shall at
all times be considered a separate and distinct payment. Notwithstanding any
provision to the contrary in this Agreement, if the Company (or, if applicable,
the successor entity thereto) determines that any payments upon your Separation
From Service set forth herein and/or under any other agreement with the Company
constitute “deferred compensation” under Section 409A and you are, on your
Separation From Service, a “specified employee” of the Company or any successor
entity thereto, as such term is defined in Section 409A(a)(2)(B)(i) of the Code,
then, solely, to the extent necessary to avoid the incurrence of the adverse
personal tax consequences under Section 409A, the timing of the payments upon
your Separation From Service shall be delayed until the earlier to occur of:
(a) the date that is six months and one day after your Separation From Service
or (b) the date of your death (such applicable date, the “Specified Employee
Initial Payment Date”). On the Specified Employee Initial Payment Date, the
Company (or the successor entity thereto, as applicable) shall (A) pay to you a
lump sum amount equal to the sum of the payments upon your Separation From
Service that you would otherwise have received through the Specified Employee
Initial Payment Date if the commencement of the payment of the severance
benefits had not been so delayed pursuant to this section and (B) commence
paying the balance of the severance benefits in accordance with the applicable
payment schedules set forth in this Agreement.

11.    280G.

(a)    If any payment or benefit that you will or may receive from the Company
or otherwise (a “280G Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then any such 280G Payment will be equal to the Reduced Amount. The
“Reduced Amount” will be either (x) the largest portion of the 280G Payment that
would result in no portion of the 280G Payment (after reduction) being subject
to the Excise Tax, or (y) the largest portion, up to and including the total, of
the 280G Payment, whichever amount (i.e., the amount determined by clause (x) or
by clause (y)), after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate), results in your receipt, on an after-tax
basis, of the greater economic benefit notwithstanding that all or some portion
of the 280G Payment may be subject to the Excise Tax. If a reduction in a 280G
Payment is required pursuant to the preceding sentence and the Reduced Amount is
determined pursuant to clause (x) of the preceding sentence, the reduction will
occur in the manner (the “Reduction Method”) that results in the greatest
economic benefit for you. If more than one method of reduction will result in
the same economic benefit, the items so reduced will be reduced pro rata (the
“Pro Rata Reduction Method”).



--------------------------------------------------------------------------------

(b)    Notwithstanding the foregoing, if the Reduction Method or the Pro Rata
Reduction Method would result in any portion of the 280G Payment being subject
to taxes pursuant to Section 409A of the Code that would not otherwise be
subject to taxes pursuant to Section 409A of the Code, then the Reduction Method
and/or the Pro Rata Reduction Method, as the case may be, will be modified so as
to avoid the imposition of taxes pursuant to Section 409A of the Code as
follows: (A) as a first priority, the modification will preserve to the greatest
extent possible, the greatest economic benefit for you as determined on an
after-tax basis; (B) as a second priority, 280G Payments that are contingent on
future events (e.g., being terminated without Cause), will be reduced (or
eliminated) before 280G Payments that are not contingent on future events; and
(C) as a third priority, 280G Payments that are “deferred compensation” within
the meaning of Section 409A of the Code will be reduced (or eliminated) before
280G Payments that are not “deferred compensation” within the meaning of
Section 409A of the Code.

(c)    If Section 280G of the Code is not applicable by law to you, the Company
will determine whether any similar law in your jurisdiction applies and should
be taken into account.

(d)    The independent professional firm engaged by the Company for general tax
audit purposes as of the day prior to the effective date of the Change in
Control will make all determinations required to be made under this Section. If
the firm so engaged by the Company is serving as accountant or auditor for the
individual, entity or group effecting the Change in Control, the Company will
appoint a nationally recognized independent professional firm to make the
determinations required hereunder. The Company will bear all expenses with
respect to the determinations by such firm required to be made hereunder. The
Company will use commercially reasonable efforts to cause the firm engaged to
make the determinations hereunder to provide its calculations, together with
detailed supporting documentation, to the Company and you within thirty
(30) calendar days after the date on which your right to a 280G Payment becomes
reasonably likely to occur (if requested at that time by the Company or you) or
such other time as requested by the Company or you.

(e)    If you receive a 280G Payment for which the Reduced Amount was determined
pursuant to clause (x) of the first paragraph of this Section and the Internal
Revenue Service determines thereafter that some portion of the 280G Payment is
subject to the Excise Tax, you will promptly return to the Company a sufficient
amount of the 280G Payment (after reduction pursuant to clause (x) of the first
paragraph of this Section) so that no portion of the remaining 280G Payment is
subject to the Excise Tax. For the avoidance of doubt, if the Reduced Amount was
determined pursuant to clause (y) of the first paragraph of this Section, you
will have no obligation to return any portion of the 280G Payment pursuant to
the preceding sentence.

12.    Conflicts. You agree that while employed by the Company you will not
engage in any other employment, consulting or other business that would
interfere with your duties to the Company or create a conflict of interest. You
specifically warrant that you are not subject to an employment agreement or
restrictive covenant preventing full performance of your duties to the Company.
You agree not to bring to the Company or use in the performance of your
responsibilities at the Company any materials or documents of a former employer
that are not generally available to the public, unless you have obtained express
written authorization from the former employer for their possession and use. You
also agree to honor all obligations to former employers during your employment
with the Company.



--------------------------------------------------------------------------------

13.    Outside Activities. You agree to devote such of your business time,
energy, and skill to the affairs of the Company and its subsidiaries as shall be
necessary to perform the duties of such positions; provided, however, that you
may engage in civic and not-for-profit activities (e.g. charitable and industry
association activities) so long as such activities do not materially interfere
with your obligations to the Company or create a conflict of interest. You
further agree that if, during the term of your relationship with the Company,
you wish to perform any consulting or outside activities for any business or
for-profit entities, including serving on any advisory boards or boards of
director of for-profit entities, any such additional activities shall require
the Company’s prior written consent.

14.    Conditions, Dispute Resolution, and Complete Agreement. This offer is
contingent upon a satisfactory reference check and satisfactory proof of your
right to work in the United States. If the Company informs you that you are
required to complete a background check, this offer is contingent upon
satisfactory clearance of such background check. You agree to assist as needed
and to complete any documentation at the Company’s request to meet these
conditions.

15.    Dispute Resolution. To ensure the rapid and economical resolution of
disputes that may arise in connection with your employment with the Company, you
and the Company agree that any and all disputes, claims, or causes of action, in
law or equity, including but not limited to statutory claims, arising from or
relating to the enforcement, breach, performance, or interpretation of this
Agreement, your employment with the Company, or the termination of your
employment, shall be resolved pursuant to the Federal Arbitration Act, 9 U.S.C.
§ 1-16, to the fullest extent permitted by law, by final, binding and
confidential arbitration conducted by JAMS or its successor, under JAMS’ then
applicable rules and procedures for employment disputes before a single
arbitrator (available upon request and also currently available at
http://www.jamsadr.com/rules-employment-arbitration/). You acknowledge that by
agreeing to this arbitration procedure, both you and the Company waive the right
to resolve any such dispute through a trial by jury or judge or administrative
proceeding. In addition, all claims, disputes, or causes of action under this
section, whether by you or the Company, must be brought in an individual
capacity, and shall not be brought as a plaintiff (or claimant) or class member
in any purported class or representative proceeding, nor joined or consolidated
with the claims of any other person or entity. The arbitrator may not
consolidate the claims of more than one person or entity, and may not preside
over any form of representative or class proceeding. To the extent that the
preceding sentences regarding class claims or proceedings are found to violate
applicable law or are otherwise found unenforceable, any claim(s) alleged or
brought on behalf of a class shall proceed in a court of law rather than by
arbitration. This paragraph shall not apply to any action or claim that cannot
be subject to mandatory arbitration as a matter of law, including, without
limitation, claims brought pursuant to the California Private Attorneys General
Act of 2004, as amended, the California Fair Employment and Housing Act, as
amended, and the California Labor Code, as amended, to the extent such claims
are not permitted by applicable law to be submitted to mandatory arbitration and
are not preempted by the Federal Arbitration Act (collectively, the “Excluded
Claims”). In the event you intend to bring multiple claims, including one of the
Excluded Claims listed above, the Excluded Claims may be publicly filed with a
court, while any other claims will remain subject to mandatory arbitration. You
will have the right to be represented by legal counsel at any arbitration
proceeding. Questions of whether a claim is subject to



--------------------------------------------------------------------------------

arbitration under this agreement shall be decided by the arbitrator. Likewise,
procedural questions which grow out of the dispute and bear on the final
disposition are also matters for the arbitrator. The arbitrator shall: (a) have
the authority to compel adequate discovery for the resolution of the dispute and
to award such relief as would otherwise be permitted by law; and (b) issue a
written statement signed by the arbitrator regarding the disposition of each
claim and the relief, if any, awarded as to each claim, the reasons for the
award, and the arbitrator’s essential findings and conclusions on which the
award is based. The arbitrator shall be authorized to award all relief that you
or the Company would be entitled to seek in a court of law. The Company shall
pay all JAMS arbitration fees in excess of the administrative fees that you
would be required to pay if the dispute were decided in a court of law. Nothing
in this Agreement is intended to prevent either you or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration. Any awards or orders in such arbitrations
may be entered and enforced as judgments in the federal and state courts of any
competent jurisdiction.

16.    Miscellaneous. This Agreement, together with its exhibit and any
documentation related to your equity interests, forms the complete and exclusive
statement of your employment agreement with the Company. It supersedes any other
agreements or promises made to you by anyone, whether oral or written. Except
for terms reserved to the Company’s discretion, no term or provision of this
Agreement may be amended waived, released, discharged or modified except in
writing, signed by you and an authorized officer of the Company. This Agreement
will be governed by the laws of California. If any provision of this Agreement
is determined to be invalid or unenforceable, in whole or in part, this
determination shall not affect any other provision of this offer letter
agreement and the provision in question shall be modified so as to be rendered
enforceable in a manner consistent with the intent of the parties insofar as
possible under applicable law. This Agreement may be delivered and executed via
facsimile, electronic mail (including pdf or any electronic signature complying
with the U.S. federal ESIGN Act of 2000, Uniform Electronic Transactions Act or
other applicable law) or other transmission method and shall be deemed to have
been duly and validly delivered and executed and be valid and effective for all
purposes.

If you are in agreement with the terms set forth above, please sign below and
return the signed Agreement.



--------------------------------------------------------------------------------

Sincerely,

 

  /s/ Brian Wong

  Brian Wong, CEO

  Understood and Accepted:

 

  /s/ Rodney Young    

 November 11, 2019

  Rodney Young    

 Date

                

 

Attachment: Employee Confidential Information and Inventions Assignment
Agreement